              Case 2:20-cv-00313-RSL Document 50 Filed 08/10/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8 SERVCO INSURANCE SERVICES
   WASHINGTON LLC,
 9                                                           No. 2:20-cv-00313-RSL
                     Plaintiff,
10                                                           STIPULATION AND ORDER FOR
         v.                                                  DISMISSAL WITH PREJUDICE
11
   JAY SOROKA; CHRISTOPHER
12 BRUMFIELD; MELANIE KELLY,                                 Clerk’s Action Required
13                             Defendants.
14

15                                             STIPULATION
16          The parties hereto, by and through undersigned counsel, stipulate that all claims in this case
17 shall be dismissed with prejudice and without an award of attorney fees or costs to any party.

18 / / /

19 / / /

20 / / /

21

22

23

24

25

26

27

     STIPULATION AND PROPOSED ORDER OF DISMISSAL                                 Davis Wright Tremaine LLP
                                                                                          L A W O F FI CE S
     (2:20-cv-00313-RSL) - 1                                                        920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
               Case 2:20-cv-00313-RSL Document 50 Filed 08/10/20 Page 2 of 2




 1           DATED this 7th day of August, 2020.

 2    DAVIS WRIGHT TREMAINE LLP                            BYRNES KELLER CROMWELL LLP
 3    Attorneys for Plaintiff Servco Insurance             Attorneys for Defendants
      Services Washington, LLC
 4

 5    By s/ Robert J. Maguire                              By _s/ Keith D. Petrak (via email auth.)__
         Robert J. Maguire, WSBA No. 29909                    Keith D. Petrak, WSBA #19159
 6       Zana Bugaighis, WSBA No. 43614                       Jacob A. Zuniga, WSBA #48458
 7       Aaron K. Stuckey, admitted pro hac vice              1000 Second Avenue, 38th Floor
         920 Fifth Avenue, Suite 3300                         Seattle, WA 98104
 8       Seattle, WA 98104-1610                               Tel: (206) 622-2000
         Telephone: (206) 622-3150                            Email: kpetrak@byrneskeller.com
 9       Fax: (206) 757-7700                                  Email: jzuniga@byrneskeller.com
         robmaguire@dwt.com
10       zanabugaighis@dwt.com
11       aaronstuckey@dwt.com

12
                                                    ORDER
13
             This matter having come on regularly for consideration before the undersigned Judge upon
14
     the foregoing stipulation, and the Court being fully advised, now, therefore, it is hereby
15
             ORDERED, ADJUDGED and DECREED that all claims herein are dismissed with
16
     prejudice and without an award of attorney fees or costs to any party. All claims having been
17
     settled, this matter shall be closed.
18

19           Dated this 10th day of August, 2020.
20

21                                                  A
                                                    Robert S. Lasnik
22                                                  United States District Judge
23

24

25

26

27

     STIPULATION AND PROPOSED ORDER OF DISMISSAL                                   Davis Wright Tremaine LLP
                                                                                            L A W O F FI CE S
     (2:20-cv-00313-RSL) - 2                                                          920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
